PER CURIAM.
We affirm the trial court’s award of child support as to the amount, which is well within the guidelines set forth in section 61.30, Florida Statutes (1987); however, we reverse the ruling making the award retroactive to the date of the wife’s application for temporary support: the wife, by abandoning her application and accepting the husband’s voluntary child support payments, waived her right to a retroactive award. See Wright v. Wright, 411 So.2d 1334 (Fla. 4th DCA 1982). We do not reach the attorney’s fee question because the trial court has not awarded attorney’s fees but has only reserved jurisdiction to decide the issue. Accordingly, the question of fees is not yet ready for review,
Affirmed in part; reversed in part.